Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 25 August 2021.

Drawings
The drawings received on 19 April 2018 are accepted by the examiner.

Specification
The specification received on 19 April 2018 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1, 3-12 and 14-17:   Regarding independent claims 1 and 12, the prosecution history, especially at the previous Remarks by applicant (filed on 25 August 2021, page 4) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1 and 3-11: the prior art does not disclose or suggest a gauge assembly comprising: a dial face including an opening proximate a scale; an illuminable tick mark extending through the opening in the dial face, wherein the tick mark is larger than the opening; and wherein the opening includes a corner width across each end 

The following is an examiner's statement of reasons for allowance for Claims 12 and 14-17: the prior art does not disclose or suggest a method of assembling a gauge assembly comprising: inserting a corresponding plurality of tick marks through each of the openings such that a portion of each tick mark is visible on the dial face, wherein each of the openings is smaller than the corresponding one of the plurality of tick marks to form an interference fit between the tick mark and the opening; and wherein the dial face is formed of a flexible material and sides of the opening bend upward responsive to receiving one of the plurality of tick marks in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         

                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
06 September 2021             

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861